        Case 7:19-mj-04034-MRG Document 1 Filed 04/25/19 Page 1 of 3


'~   roved by:               =:>7
                 -------1---=--
                 DAVID PRESLEY
                                                   19 MAG -~ .;0 3 4
                                  ------I-----\------------

                 Special Assistant United States Attorney

 Before :        HONORABLE MARTIN R. GOLDBERG
                 United States Magistrate Judgei, ( \                     /1    ..!ii'
                 Southern District of New York

                                                    -x
 UNITED STATES OF AMERICA                                 MISDEMEANOR
                                                          COMPLAINT

             - v-                                         Violation of
                                                          NYPL 155 . 25
 DALE C . PAGE

                                                          COUNTY OF OFFENSE :
             Defendant                                    WESTCHESTER

                                                 - -x
 UNITED STATES DISTRICT COURT FOR THE
 SOUTHERN DISTRICT OF NEW YORK , ss. :

      ANTHONY LUCIANO , being duly sworn , deposes and says
 that he is a Police Officer , assigned to the Department of
 Veterans Affairs Police Service , Montrose Veterans
 Administration Hospital, Montrose , New York , which is
 located in the Southern District of New York , and charges
 as follows :

                                     COUNT ONE

      On or about March 23, 2018 , at the Montrose Veterans
 Administration Hospital , Montrose , New York, within the
 special maritime and territorial jurisdiction of the United
 States , in the Southern District of New York , DALE C . PAGE,
 the defendant , unlawfully , knowingly and willfully the
 defendant, unlawfully , knowingly and willfully stole
 property belonging to another , to wit , the defendant stole
 a blue bag with loose change from a vending machine.

                          (New York Penal Law 155 . 25)

      The bases for the deponent ' s knowledge and for the
 foregoing charges are, in part , as follows :


 1.  I am a Police Officer , assigned to the Department of
 Veterans Affairs Police Service , Montrose Veterans
       Case 7:19-mj-04034-MRG Document 1 Filed 04/25/19 Page 2 of 3



Admi n i stration Hospital , Montrose , New York , which is
located in the Southern District of New York .

2 . Upon information and belief , on or about March 23 , 2018
at approximately 11 : 53 a.m ., Canteen service employee , John
Connolly and his supervisor reported to Police Services to
report the theft of money . Connolly stated that he had been
loading the vending machines in building 3 , room 15 .
Connolly stated that he exchanged currency in the machines
and brings the cash back to his supervisor. Connolly stated
he had three blue money bags . When he arrived at his
supervisor ' s office to give him the bags , he noticed one of
the bags was missing . Connolly stated he returned to
building 3 room 15 to see if the bag was there. Connolly
stated he could not locate the bag , so he returned to his
supervisor and informed him of the missing money bag which
contained $165.

3.  The supervisor and Connolly then both went back to
building 3 , room 15 , to conduct another search. Again the
bag was not located and the two went to police services to
report the theft.

4 . Upon completing the interview , Investigator Luciano and
Officer Lash reviewed video surveillance of the area of
room 15 in building 3 . At approximately 10 : 40 a . m., they
observed a male pacing back and forth and looking into room
15 of building 3. Then at approximately 11:00 , the video
shows the same male leaving room 15 in which Connolly was
conducting his canteen duties. The footage shows the
gentleman leaving the room in a hurry and looked to have
had a blue money bag in his left hand covered by what
appeared to be a magazine of some sort.

5 . On March 26 , 2018 , after further investigation , they
discovered the person of interest entered the facility at
approximately 10 : 30 a . m. the morning of the theft via
building 4 continuing through the hallway to building 3
where he observed the canteen employee and his cart where
the money bag was placed . The person of interest is seen
pacing back and forth between the area of the cart and
hallway maintaining continuous observations. The individual
then removes a magazine from the Urgent Care waiting room
and used the same to camouflage the money bag as he removed
it from the cart . The person of i nterest then exited the
area toward building 15 through the hallway until he exited
the building near building 16 . He continued walking through
building 16 parking lot and then off site via the main
entrance . The person of interest at one point had taken a
plastic bag from the retail store and entered a bathroom.
          Case 7:19-mj-04034-MRG Document 1 Filed 04/25/19 Page 3 of 3
~
    -
    Upon exiting the bathroom , the individual had the bag with
    unknown contents inside .

    6 . Upon further investigation and reaching out to local
    law enforcement , the defendant was identified as a possible
    suspect in the case . A photo array was provided to Connolly
    and he positively identified the defendant as person who
    asked him a question when he was working on March 23 , 2018
    in building 3 , room 15.

    7 . The defendant was located and brought to police
    services for questioning on May 23 , 2018 . He was advised
    of his rights which he invoked.  The defendant was
    processed and was issued a United States District Court
    Violation Notice for Petit Larceny (DCVN Number
    6744753/SY53) and released .

    WHEREFORE, deponent prays that                       defendant be
    imprisoned or bailed , as the ca




                            ANTHONY LUCIANO
                            VA Police Service



    Sworn to before me this
    25 th day of April , 2019




     United States Magistra     - e
     Southern District of New York
